Williams, J.,
dissenting:
I concur in the disposition of so much of the fund as is derived from the estate of Mrs. Carpenter, who was convicted only of being an accessory after the fact to the murder of her husband. I dissent from the disposition of so much of it as is derived from the alleged estate of the son who was convicted of murder, and whose crime was committed for the purpose of securing the property of his father. The son could not by his own felony acquire the property of his father and be protected by the law in the possession of the fruits of his crime.